DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-18 are directed toward a method or process as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Under Step 2(a) prong 2 – The claims as a whole are directed toward managing data, for the purposes of certifying repairs. The claims recite identifying “at least minimum equipment and tools”, “at least minimum personal repair skills”, “at least minimum predetermined repair procedures” and “parts that should be utilized to effect the particular repair”, these steps amount to merely gathering data, which as shown in MPEP 2106.05(g), is insignificant extra solution activity. 
The claims then identify “parts utilized”, “sources for the utilized parts”, “personnel utilized”, “repair qualifications for the personnel”, “equipment and tools…available to it at the given entity” and “repair procedures utilized to effect the particular repair”, these steps amount to merely gathering data, which as shown in MPEP 2106.05(g), is insignificant extra solution activity. 
The claims then compare “the parts utilized to effect the particular repair of the given apparatus against the listing of adequate parts and corresponding sources”, “the equipment and tools that the given entity had available to it at the given entity against the listing of adequate equipment and tools”, “the corresponding repair qualifications for the personnel utilized to effect the particular repair of the given apparatus against the listing of adequate repair skills” and “the repair procedures utilized to effect the particular repair of the given apparatus against the listing of adequate repair 
The claims also recite “upon determining that appropriate parts were used to effect the particular repair of the given apparatus, that the parts used to effect the particular repair of the given apparatus were properly sourced, that the given entity had proper equipment and tools available when effecting the particular repair of the given apparatus, that the personnel utilized to effect the particular repair of the given apparatus were properly qualified, and that adequate repair procedures were employed to effect the particular repair of the given apparatus, certifying the particular repair of the given apparatus as meeting certification standards”, which as stated above is merely if all of the comparisons are true than the result is true and the repair is certified. This amounts to a check list which is a known business concept. 
As such the claims when considered as a whole collect information, compare information and if all of the information is a match the repair is certified. This is managing interactions as it is following a set of rules or instructions. Further as discussed in MPEP 2106.04(a)(2) the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a 
This is also considered to be a mental process as collecting and analyzing information is considered to be an abstract idea, even if a computer is recited. This is similar to what is shown in the MPEP 2106.04(a)(2) as performing a mental process on a generic computer. 
Dependent claim 2 recites “comparing comprises employing a control circuit to automatically conduct the comparing”, which amounts to merely applying the abstract idea on a computer as the computer is merely used to determine if the recorded information matches. See MPEP 2106.05(f). As such this fails to render the claims into a practical application.
Dependent claim 3 recites “wherein the determining repair details for the particular repair of the given apparatus comprises using the control circuit to determine the repairs details for the particular repair of the given apparatus”, which amounts to merely applying the abstract idea on a computer as the computer is merely used to 
Dependent claims 4-7 recites that the information was provided “by at least one of an original manufacturer of the given apparatus and a relevant industry standard” which establishes where the data is gathered from but does not change or alter how it is identified or even how it is compared. As such this merely describes the origin of the information and fails to render the abstract idea into a practical application.
Dependent claim 8 recites “wherein determining the repair details for the particular repair of the given apparatus comprises, at least in part, receiving information provided by the given entity” which is merely data gathering, see MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Dependent claim 9 recites “wherein the information provided by the given entity comprises images relevant to the particular repair”, which merely describes the type of information received but is still directed toward merely data gathering, see MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Dependent claim 10 recites “wherein receiving the information provided by the given entity comprises, at least in part, receiving information regarding on-board diagnostic codes from the given apparatus”, which merely describes the type of information received but is still directed toward merely data gathering, see MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Dependent claim 11 recites “wherein certifying the particular repair of the given apparatus as meeting certification standards further comprises confirming that all 
Dependent claim 12 recites “wherein receiving the information provided by the given entity comprises, at least in part, receiving communications links corresponding to training received by the personnel utilized to effect the particular repair of the given apparatus”, which merely describes the type of information received but is still directed toward merely data gathering, see MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Dependent claim 13 recites “wherein the given apparatus comprises a powered terrestrial vehicle”, which describes the apparatus being repaired but does not change the process as such this description fails to render the claims into a practical application.
Dependent claim 14 recites “wherein the given apparatus comprises at least one of: an aerospace vehicle; a marine vehicle; a manually-powered vehicle; an autonomously-piloted vehicle; a remotely-piloted vehicle”, which describes the apparatus being repaired but does not change the process as such this description fails to render the claims into a practical application.
Dependent claim 15 recites “storing at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for the given apparatus”, which is insignificant extra solution activity as it is merely storing 
Dependent claim 16 recites “wherein the identifier for the given apparatus comprises a Vehicle Identification Number (VIN) for a terrestrial vehicle” which describes the information which is stored but is still merely storing information, which is insignificant extra solution activity as it is merely storing information, see MPEP 2106.05(g). As such it fails to render the claims into a practical application.
Dependent claim 17 recites “wherein storing the at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for the given apparatus comprises storing the at least some information regarding the particular repair of the given apparatus in conjunction with the identifier in a public ledger” which describes where the data is being stored but is still storing data, which is insignificant extra solution activity as it is merely storing information, see MPEP 2106.05(g). As such it fails to render the claims into a practical application.
Dependent claim 18 recites “wherein the public ledger comprises a blockchain-based data store”, which describes where the data is being stored but is still storing data, which is insignificant extra solution activity as it is merely storing information, see MPEP 2106.05(g). As such it fails to render the claims into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., control circuit) such that it amounts no more than mere instructions to apply the 
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
When considered individually or in combination the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary Ledoux, “OE Shop Certification Programs: Assured Performance Network” https://www.autobodynews.com/index.php/columnists/item/15016-oe-shop-certification-programs-assured-performance-network.html (March 13, 2018) hereafter Ledoux, in view of Rozint (US 2017/0301154 A1) hereafter Rozint, further in view of Chen (US 2017/0267192 A1) hereafter Chen.
As per claim 1, Ledoux discloses a method pertaining to proving procedural adequacy of a repair of a given apparatus by a given entity at a given facility (Page 2, “What is the main purpose of the program?”; discloses that the system is for “identifying and officially certify and/or officially recognize collision repair providers that possess the proper tools, equipment, training and facilities required to properly repair automobiles to 
	determining repair evaluation parameters by identifying:
		at least minimum equipment and tools that are requisite to effect the particular repair of the given apparatus to provide a listing of adequate equipment and tools (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility must establish they have the necessary equipment such as racks and fixtures as well as the tools necessary to carry out the repairs);
		at least minimum personal repair skills that are requisite to effect the particular repair of the given apparatus to provide a listing of adequate repair skills (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility to be certified must establish they have the requisite skills including “I-CAR Gold Class or equivalent with proof of ongoing training”);
		at least minimum predetermined repair procedures that are requisite to effect the particular repair of the given apparatus to provide a listing of adequate repair procedures (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility to be certified must establish that they “Subscribe to current OEM repair procedures and have the ability to provide documented proof of compliance”); and

		equipment and tools corresponding to the particular repair that the given entity had available to it at the given entity (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility must establish they have the necessary equipment such as racks and fixtures as well as the tools necessary to carry out the repairs. Page 9, “Do you inspect every shop and if so, who does the inspections?”; discloses that each facility is inspected and audited these results are documented); and
		repair procedures utilized to effect the particular repair of the given apparatus (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility to be certified must establish that they “Subscribe to current OEM repair procedures and have the ability to provide documented proof of compliance”. Page 13, “Based on the recent John Eagle decision, will you make any changes to your program?”; discloses that the shops “document their use of OEM repair procedures and help manage their technicians’ compliance to quality for 100 percent of their repairs”);
	comparing:
		the equipment and tools that the given entity had available to it at the given entity against the listing of adequate equipment and tools to determine whether the given entity had proper equipment and tools available when effecting the particular repair of the given apparatus (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. 
		the repair procedures utilized to effect the particular repair of the given apparatus against the listing of adequate repair procedures to determine whether adequate repair procedures were employed to effect the particular repair of the given apparatus (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility to be certified must establish that they “Subscribe to current OEM repair procedures and have the ability to provide documented proof of compliance”. Page 13, “Based on the recent John Eagle decision, will you make any changes to your program?”; discloses that the shops “document their use of OEM repair procedures and help manage their technicians’ compliance to quality for 100 percent of their repairs”); and 
	upon determining that appropriate parts were used to effect the particular repair of the given apparatus, that the parts used to effect the particular repair of the given apparatus were properly sourced, that the given entity had proper equipment and tools available when effecting the particular repair of the given apparatus, that the personnel utilized to effect the particular repair of the given apparatus were properly qualified, and that adequate repair procedures were employed to effect the particular repair of the given apparatus, certifying the particular repair of the given apparatus as meeting certification standards (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. 
While Ledoux discusses certifying each repair facility and each repair fails to explicitly state determining repair evaluation parameters by identifying: parts that should be utilized to effect the particular repair of the given apparatus and previously-approved sources for the identified parts to provide a listing of adequate parts and corresponding sources; determining repair details for the particular repair of the given apparatus by identifying: parts utilized to effect the particular repair of the given apparatus and corresponding sources for the utilized parts; personnel utilized to effect the particular repair of the given apparatus and corresponding repair qualifications for the personnel; comparing: the parts utilized to effect the particular repair of the given apparatus against the listing of adequate parts and corresponding sources to determine whether appropriate parts were used to effect the particular repair of the given apparatus; the sources of the parts utilized to effect the particular repair of the given apparatus against 
	Rozint, which like Ledoux talks about tracking vehicle repairs, teaches it is known to determining repair evaluation parameters by identifying; determining repair details for the particular repair of the given apparatus by identifying; personnel utilized to effect the particular repair of the given apparatus and corresponding repair qualifications for the personnel; comparing: the corresponding repair qualifications for the personnel utilized to effect the particular repair of the given apparatus against the listing of adequate repair skills to determine whether the personnel utilized to effect the particular repair of the given apparatus were properly qualified (Page 3, paragraph [0037]; teaches that the system collects vehicle manufacture or OEM repair methods and that the repair procedures which are performed are logged when they were completed. Page 5, paragraphs [0052]-[0055]; teaches that the system records the repair procedure data as well as the completed repairs as they occur. Further the system scans the vehicle before and after repairs to ensure that the problems have been resolved. Page 6, paragraph [0062]; teaches that the system documents all repairs and determines that they were done properly, this prevents or at least “reduces errors and/or fraud”. Page 7, 
	The primary reference Ledoux discloses a facility and repair certification process. Ledoux, establishes there are documented metrics which must be followed to achieve certification. Specifically that those requirements include skill level of the technicians, access to the OEM repair procedures, the access and use of required equipment and tools as well as other business requirements. Ledoux establishes that this information is identified and compared to each facility to ensure compliance. Additionally Ledoux establishes tracking each repair to document that each repair was performed according to the OEM repair procedures. 
	The sole difference between the primary reference Ledoux and the claimed subject matter is that the primary reference does not establish the identifying the repair 
	The Rozint reference teaches a similar vehicle repair tracking system, which identifying the repair qualifications for the personnel and comparing that to the required skill to ensure compliance. Rozint establishes that this type of data collection and comparison was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle repair certification network of Ledoux the ability to track and confirm the skill level of the technician in relation to the specific repair as taught by Rozint since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Rozint, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of certifying vehicle repairs provided by Ledoux, with the ability to track and confirm the skill level of the technician in relation to the specific repair as taught by Rozint, for the purposes of ensuring that the vehicle is repaired correctly. Since Ledoux already talks about certifying that the technicians are trained properly, and that they use manufacturer’s repair procedures, it would have been obvious to collect that information before and after repairs to ensure they were preformed correctly. As stated in Ledoux this is the goal of the certification network to ensure that the repairs of the vehicles are performed correctly Rozint establishes one known way to document that information.

Chen, which like the combination talks about monitoring the repairs of a vehicle, teaches it is known to determining repair evaluation parameters by identifying: parts that should be utilized to effect the particular repair of the given apparatus and previously-approved sources for the identified parts to provide a listing of adequate parts and corresponding sources; determining repair details for the particular repair of the given apparatus by identifying: parts utilized to effect the particular repair of the given apparatus and corresponding sources for the utilized parts; comparing: the parts utilized to effect the particular repair of the given apparatus against the listing of adequate parts 
The primary reference Ledoux discloses a facility and repair certification process. Ledoux, establishes there are documented metrics which must be followed to achieve certification. Specifically that those requirements include skill level of the technicians, access to the OEM repair procedures, the access and use of required equipment and tools as well as other business requirements. Ledoux establishes that this information is identified and compared to each facility to ensure compliance. Additionally Ledoux establishes tracking each repair to document that each repair was performed according to the OEM repair procedures. The Rozint reference teaches a similar vehicle repair tracking system, which identifying the repair qualifications for the personnel and comparing that to the required skill to ensure compliance.
	The sole difference between the combination and the claimed subject matter is that the combination does not establish the identifying the parts to be replaced and their source. That is specifically the combination does not establish determining if the correct part has been installed from the authorized or correct source. 
	The Chen reference teaches a similar vehicle repair tracking system, which identifies what parts need to be installed, the required source for those parts and compares the installed parts to ensure compliance. Chen establishes that this type of data collection and comparison was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle repair certification network of Ledoux the ability to identify what parts need to be installed, the required source for those parts and compares the installed parts to ensure 
	Therefore, from this teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of certifying vehicle repairs provided by Ledoux and Rozint, with the ability to identify what parts need to be installed, the required source for those parts and compares the installed parts to ensure compliance as taught by Chen, for the purposes of ensuring that the vehicle is repaired correctly. Since the combination already discusses certifying the repairs of vehicles it would have been obvious as shown in Chen to check to determine if the parts that were replaced are the correct parts from the correct source. As shown in Chen this ensures that the incorrect part is not installed which could result in “inefficient operation of the engine, and may cause problems over time” as discussed in paragraph [0065]. Additionally Chen establishes it would have been obvious as it ensures that the user knows they have received authentic parts in the repair as shown in paragraph [0066].
	As per claim 2, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Rozint further teaches wherein the comparing comprises employing a control circuit to automatically conduct the comparing (Page 9, paragraph [0082]; teaches that the tool is used to compare the data which is collected to determine if the repairs were performed correctly).

	As per claim 3, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Rozint further teaches wherein the determining repair details for the particular repair of the given apparatus comprises using the control circuit to determine the repair details for the particular repair of the given apparatus (Page 9, paragraph [0082]; teaches that the tool is used to compare the data which is collected to determine if the repairs were performed correctly).
	Chen further teaches wherein the determining repair details for the particular repair of the given apparatus comprises using the control circuit to determine the repair details for the particular repair of the given apparatus (Page 5, paragraphs [0062]-[0065] and Page 6, paragraphs [0066] and [0069]-[0071]; teaches that part of the vehicle repair verification is to verify that the correct authentic parts were installed. The system identifies a list of parts that need to be replaced, as well as the sources of those parts). 
	As per claim 4, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Ledoux further discloses wherein determining the repair evaluation parameters by identifying at least minimum equipment and tools that are requisite to effect the particular repair of the given apparatus comprises accessing information regarding the at least minimum equipment and tools as provided by at least one of an original manufacturer of the given apparatus and a relevant industry standard 
	As per claim 5, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Ledoux further discloses wherein determining the repair evaluation parameters by identifying at least minimum personal repair skills that are requisite to effect the particular repair of the given apparatus comprises accessing information regarding the at least minimum personal repair skills as provided by at least one of an original manufacturer of the given apparatus and a relevant industry standard (Page 4, “What are the program requirements?”; discloses that there are minimum requirements that each facility must have in order to be certified. Each facility to be certified must establish they have the requisite skills including “I-CAR Gold Class or equivalent with proof of ongoing training” which is a standard of training).
	As per claim 6, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Ledoux further discloses wherein determining the repair evaluation parameters by identifying at least minimum predetermined repair procedure that are requisite to effect the particular repair of the given apparatus comprises accessing information regarding the at least minimum predetermined repair procedures as provided by at least one of an original manufacturer of the given apparatus and a relevant industry standard (Page 13, “Based on the recent John Eagle decision, will you make any changes to your program?”; discloses that the shops “document their use of 
	Rozint further teaches determining the repair evaluation parameters by identifying at least minimum predetermined repair procedure that are requisite to effect the particular repair of the given apparatus comprises accessing information regarding the at least minimum predetermined repair procedures as provided by at least one of an original manufacturer of the given apparatus and a relevant industry standard (Page 7, paragraph [0069]; teaches that the repair procedure data is from the vehicle manufacturer).
	As per claim 7, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Chen further teaches wherein determining the repair evaluation parameters by identifying parts that should be utilized to effect the particular repair of the given apparatus comprises accessing information regarding the parts that should be utilized to effect the particular repair of the given apparatus as provided by at least one of an original manufacturer of the given apparatus and a relevant industry standard (Page 5, paragraphs [0062]-[0065] and Page 6, paragraphs [0066] and [0069]-[0071]; teaches that part of the vehicle repair verification is to verify that the correct authentic parts were installed. Paragraph [0062] establishes that these components are established by standards setup by the manufacturer).
	As per claim 8, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Ledoux further discloses wherein determining the repair details for the particular repair of the given apparatus comprises, at least in part, receiving information provided by the given entity (Page 13, “Based on the recent John 
	Rozint further teaches wherein determining the repair details for the particular repair of the given apparatus comprises, at least in part, receiving information provided by the given entity (Page 12, paragraph [0111]; teaches that the information recorded by the technician along with the time of each entry is logged into the system and used to track the repairs).
	As per claim 9, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Chen further teaches wherein the information provided by the given entity comprises images relevant to the particular repair (Page 4, paragraphs [0054]-[0056] and Page 5, paragraph [0057]; teaches that pictures of the repair are taken before and after the repairs to confirm the work which has been performed).
	As per claim 10, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Rozint further teaches wherein receiving the information provided by the given entity comprises, at least in part, receiving information regarding on-board diagnostic code from the given apparatus (Page 9, paragraphs [0081]-[0082]; teaches that the system receives information regarding on-board diagnostic codes or Diagnostic Trouble Codes (DTC’s)).
	Chen further teaches wherein receiving the information provided by the given entity comprises, at least in part, receiving information regarding on-board diagnostic code from the given apparatus (Page 4, paragraphs [0054]-[0056] and Page 5, paragraphs [0057]-[0059]; teaches that the system receives the fault codes from the vehicle and when the work is complete the system shows no fault codes remaining).
As per claim 11, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Chen further teaches wherein certifying the particular repair of the given apparatus as meeting certification standards further comprises confirming that all relevant on-board diagnostic codes are cleared (Page 4, paragraphs [0054]-[0056] and Page 5, paragraphs [0057]-[0059]; teaches that the system receives the fault codes from the vehicle and when the work is complete the system shows no fault codes remaining).
	As per claim 13, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Ledoux further discloses wherein the given apparatus comprises a powered terrestrial vehicle (The applicant’s originally filed specification paragraph [0025] outlines that this include automobiles. Ledoux Page 2, “What is the main purpose of the program?”; discloses that the apparatus is a terrestrial vehicle such as an automobile).
	Rozint further teaches wherein the given apparatus comprises a powered terrestrial vehicle (Page 1, paragraph [0002]; teaches that the apparatus is an automobile).
Chen further teaches wherein the given apparatus comprises a powered terrestrial vehicle (Page 1, paragraph [0004]; teaches that the apparatus is an automobile).	
	As per claim 15, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Rozint further teaches storing at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for 
	Chen further teaches storing at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for the given apparatus (Page 4, paragraph [0054]-[0056]; teaches that the system generates reports using the VIN).
	As per claim 16, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; Rozint further teaches wherein the identifier for the given apparatus comprises a Vehicle Identification Number (VIN) for a terrestrial vehicle (Page 1, paragraph [0002]; teaches that the apparatus is an automobile. Page 9, paragraph [0084] and Page 10, paragraph [0092]; teaches that the documents identified by the vehicle VIN#).
Chen further teaches wherein the identifier for the given apparatus comprises a Vehicle Identification Number (VIN) for a terrestrial vehicle (Page 1, paragraph [0004]; teaches that the apparatus is an automobile. Page 4, paragraph [0054]-[0056]; teaches that the system generates reports using the VIN).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux, in view of Rozint (US 2017/0301154 A1) hereafter Rozint, further in view of Chen (US 2017/0267192 A1) hereafter Chen, further in view of Butler (US 2010/0017253 A1) hereafter Butler.
As per claim 12, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; while Rozint further teaches wherein receiving the 
The combination however fails to explicitly discuss that this is achieved through a communications link.
Butler, which like the combination talks about recording information about a service provider, teaches it is known to record and communicate the skill set or training received by the entity through a communications link (Page 3, paragraphs [0043]-[0044] and Page 4, paragraph [0048]; teaches that it is known to communicate the technician’s information through a communications link, specifically that the link is directed toward the profile of the technician specifically identifying certifications and skills the technician has. Since Rozint already records the technician’s skills it would have been obvious to do this in any known manner specifically relaying it through a communication link as shown in Bulter).
The primary reference Ledoux discloses a facility and repair certification process. Ledoux, establishes there are documented metrics which must be followed to achieve certification. Specifically that those requirements include skill level of the technicians, access to the OEM repair procedures, the access and use of required equipment and tools as well as other business requirements. Ledoux establishes that this information is identified and compared to each facility to ensure compliance. Additionally Ledoux establishes tracking each repair to document that each repair was performed according to the OEM repair procedures. The Rozint reference teaches a similar vehicle repair 
	The sole difference between the combination and the claimed subject matter is that the combination does not establish that the training information is received through a communications link. 
	The Butler reference teaches communicating training information through a communications link to a technician profile. Butler establishes that this type of communication was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of document showing the technician skill provided by the combination of Ledoux, Rozint and Chen with the training information being communicated through a communications link as taught by Butler.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Butler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of certifying vehicle repairs provided by Ledoux, Rozint and Chen, with the training information being communicated through a communications link as taught by .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux, in view of Rozint (US 2017/0301154 A1) hereafter Rozint, further in view of Chen (US 2017/0267192 A1) hereafter Chen, further in view of Ricci (US 2014/0310186 A1) hereafter Ricci.
As per claim 14, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; the combination however fails to further disclose wherein the given apparatus comprises at least one of: an aerospace vehicle; a marine vehicle; a manually-powered vehicle; an autonomously-piloted vehicle; a remotely-piloted vehicle.
Ricci, which like the combination talks about monitoring the maintenance of a vehicle, teaches it is known for the vehicle to be various types of vehicles including an aerospace vehicle or a marine vehicle (Page 5, paragraph [0028]; teaches that the method can be used to monitor the user’s compliance with vehicle maintenance. Page 7, paragraph [0059]; teaches that vehicles are known to be any conveyance or model of a conveyance and it is known to include typically cars, trucks, automobiles, as well as marine conveyances, airplanes and space craft.  Since the combination already establishing performing the operations on a vehicle such as an automobile it would have been obvious to perform the same techniques on other known vehicles as they are known variants as shown in Ricci. The type of vehicle itself does not change or alter the steps as they are not specific to the type of vehicle).

	The sole difference between the combination and the claimed subject matter is that the combination does not establish that the vehicle is an aerospace vehicle or a marine vehicle. 
	The Ricci reference teaches monitoring the maintenance of a vehicle and that the vehicle can be any of the typical vehicle types such as an aerospace vehicle or a marine vehicle. Ricci establishes that these types of vehicles was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Ricci, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of certifying vehicle repairs provided by Ledoux, Rozint and Chen, with the vehicle being an aerospace vehicle or a marine vehicle as taught by Ricci, for the purposes of using one known vehicle in place of another. Since the combination already establishing performing the operations on a vehicle such as an automobile it would have been obvious to perform the same techniques on other known vehicles as they are known variants as shown in Ricci. The type of vehicle itself does not change or alter the steps as they are not specific to the type of vehicle.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux, in view of Rozint (US 2017/0301154 A1) hereafter Rozint, further in view of Chen (US 2017/0267192 A1) hereafter Chen, further in view of Leise et al. (US 10,872,381 B1) hereafter Leise.
As per claim 17, the combination of Ledoux, Rozint and Chen discloses the above-enclosed invention; the combination however fails to further disclose wherein storing the at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for the given apparatus comprises storing the 
Leise, which like the combination talks about recording the information during vehicle repair, teaches wherein storing the at least some information regarding the particular repair of the given apparatus in conjunction with an identifier for the given apparatus comprises storing the at least some information regarding the particular repair of the given apparatus in conjunction with the identifier in a public ledger (Col. 6, lines 11-31; teaches that it is known to use blockchain to record and manage information to the resolution of a claim. The blockchain can be a public ledger. Col. 8, lines 12-29; teaches that automotive repair service providers can supply relevant information to the blockchain. Col. 13, lines 11-49; teaches that when the vehicle is added to the blockchain the vehicle identifier in the form of a VIN number is added to the blockchain for reference. Since the combination already stores the information for future recall it would have been obvious to utilize known techniques to achieve this such as blockchain. Blockchain allows for a decentralized database of information with a built in level of trust eliminating the single point of failure).
The primary reference Ledoux discloses a facility and repair certification process. Ledoux, establishes there are documented metrics which must be followed to achieve certification. Specifically that those requirements include skill level of the technicians, access to the OEM repair procedures, the access and use of required equipment and tools as well as other business requirements. Ledoux establishes that this information is identified and compared to each facility to ensure compliance. Additionally Ledoux establishes tracking each repair to document that each repair was performed according 
	The sole difference between the combination and the claimed subject matter is that the combination does not establish that the information is stored on a public ledger such as blockchain. 
	The Leise reference teaches storing vehicle repair information in a public ledger such as blockchain. Leise establishes that the use of blockchain to store vehicle repair information was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of method of storing information provided by the combination of Ledoux, Rozint and Chen with the vehicle information being stored in a blockchain as taught by Leise.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of certifying vehicle repairs provided by Ledoux, Rozint and Chen, with the 
As per claim 18, the combination of Ledoux, Rozint, Chen and Leise discloses the above-enclosed invention; Leise further teaches wherein the public ledger comprises a blockchain-based data store (Col. 6, lines 11-31; teaches that it is known to use blockchain to record and manage information to the resolution of a claim. The blockchain can be a public ledger. Col. 8, lines 12-29; teaches that automotive repair service providers can supply relevant information to the blockchain. Col. 13, lines 11-49; teaches that when the vehicle is added to the blockchain the vehicle identifier in the form of a VIN number is added to the blockchain for reference).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elder et al. (US 2008/0059210 A1) discusses recording keeping for safety inspections.
Eagle (US 2009/0048944 A1) discusses an auto repair network that is configured to follow specific standards of repair and guarantee work.
Humble et al. (US 2014/0089208 A1) discusses evaluating repairs for vehicles.
Kelly et al. (US 2014/0122130 A1) discusses preparing vehicle estimates and sourcing parts for the vehicles.
Sethi et al. (US 2016/0078403 A1) discusses recommending and procuring parts for repairing vehicles.
Livernois (US 2018/0247277 A1) discusses verifying motor vehicle repairs.
Temple et al. (US 2018/0315057 A1) discusses certification of vehicles.
Rozint (WO 2017/184715 A1) discusses using diagnostic tools to perform vehicle repairs.
John Huetter, “I-CAR announces tougher requirements, unlimited training subscriptions”, https://www.repairerdrivennews.com/2018/08/08/i-car-announces-tougher-requirements-unlimited-training-subscriptions/ (August 8, 2018) 
Merton Auto Body, “What is I-CAR Gold Class Certification?”, https://www.mertonauto.com/what-is-i-car-gold-class-certification/ (September 8, 2016)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	2/11/2022